Citation Nr: 1742081	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  08-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased evaluation for service-connected anxiety disorder, currently rated as 50 percent disabling prior to December 6, 2016 and 70 percent disabling, thereafter. 

2. Increased initial rating for service-connected coronary artery disease (CAD), currently rated as 10 percent disabling prior to August 25, 2008 and 30 percent disabling, thereafter. 

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:  Chisholm, Chisholm, & Kilpatrick, Attorneys at Law



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1970 to 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) located in Decatur Georgia, which increased the disability evaluation assigned for anxiety reaction to include depression, stress, and nervous condition (claimed as mental condition) from 30 percent to 50 percent disabling, effective October 20, 2005.  At the same time, the RO denied service connection for a heart condition and entitlement to a TDIU. 

In February 2010 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file 

In July 2010, the Board remanded these matters for further development. 

In the June 2012 decision, the Board remanded the issues of entitlement to service connection for a heart disorder as well as entitlement to a TDIU for further development.  At the same time, the Board denied entitlement to a rating in excess of 50 percent for an anxiety disorder. 

The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court). Subsequently the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter 'the parties) filed a Joint Motion for Remand (JMR), which was granted by the Court in February 2013. 

In July 2013, the Board remanded the claim again to consider additional evidence associated with the claims file and to afford the Veteran a new VA examination due to alleged increased symptoms. 

In an April 2015 rating decision, the RO granted service connection for coronary artery disease (CAD) and assigned a 10 percent disabling prior to August 25, 2008 and 30 percent disabling, thereafter.  The Veteran filed a notice of disagreement in June 2015.  In September 2015, the Board remanded the claim for issuance of a statement of the case.  

In September 2015, the Board remanded the claims for further development.  

In January 2017, a Decision Review Officer (DRO) issued a decision increasing the rating for unspecified anxiety disorder from 50 to 70 percent disabling, effective December 6, 2016.  As the staged ratings assigned remains less than the maximum available benefit awardable for each period since October 20, 2005, the increased rating claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the January 2017 decision, the DRO also granted entitlement to TDIU, effective December 6, 2016.  The record contains evidence that the Veteran was unemployable due to his service-connected anxiety disorder and coronary artery disease prior to the current effective date for TDIU, December 6, 2016.  The determination of whether the Veteran is entitled to TDIU prior to December 6, 2016, is part of the determination of the initial increased rating for anxiety disorder and coronary artery disease, therefore, the Board has jurisdiction over the TDIU determination.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In February 2017 correspondence, the Veteran's representative requested a video conference hearing; however, the representative subsequently withdrew the hearing request in September 2017 correspondence. 

In August 2017, the Veteran's attorney asked for a 60 day extension to review the information received from their FOIA request.  In August 2017, the Board granted a 60-day extension.  The Veteran's representative submitted additional information and in subsequent correspondence dated in August 2017 requested that the Board waive the remaining 60 days and make a decision as soon as possible.  .

The issue of entitlement to an increased evaluation for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period from October 20, 2005, the Veteran's anxiety disorder has been manifested by occupational and social impairment with deficiencies in most areas, but not productive of total occupational and social impairment due to symptoms of the type, degree or effect as those expressed in the Rating Schedule for a 100 percent evaluation, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran's service connected disabilities precluded substantially gainful employment for the appeal period from October 20, 2005.   


CONCLUSIONS OF LAW

1.  For the appeal period from October 20, 2005 and prior to December 6, 2016, the criteria for a 70 percent rating for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2016).

2. Throughout the appeal period from October 20, 2005, the criteria for a rating in excess of 70 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2016).

3.  The requirements for a TDIU for the period from October 20, 2005, are met. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating for PTSD

A.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Anxiety disorder is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   The DSM-5 does not include GAF scores.  Because this case was certified to the Board prior to August 4, 2014; the DSM IV, rather than DSM-5 is applicable. 80 Fed. Reg. 14,308 (Mar. 19, 2015); 79 Fed. Reg. 45,093 (Aug. 4, 2014).

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e. "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas." Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9413. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).


B.  Factual Background and Analysis

During the relevant appeal period, the Veteran's medical records reflect nonservice-connected psychiatric diagnoses including adjustment disorder.  However, records have not specifically indicated what symptoms are attributable only to these nonservice-connected disabilities.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 , which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

Following a review of the evidence of record, the Board finds that a 70 percent rating, but no higher is warranted throughout the appeal period from October 20, 2005.

On December 2004 VA psychiatric examination, the Veteran reported a history of last working with the Post Office in 2000, at which time he medically retired due to a back injury.  Regarding his family, he has been married twice.  He married his current wife on January 4, 1977.  He has two children from his prior marriage and three children from his current marriage.  His children ranged in age from 36 to 13 years old.  Two of his children currently lived in the home and the 18 year old was in college.  He reported that his father passed away two years prior; however, he had a good relationship with his siblings and parents.  On mental status examination, the Veteran was neatly dressed and was capable of attending to his activities of daily living.  He demonstrated no thought or communication impairment.  He neither demonstrated nor reported any delusions or hallucinations.  His eye contact was solid.  He denied suicidal or homicidal thoughts or plans.  He was oriented to time, person and place.  No memory impairment was demonstrated.  The Veteran indicated that there was some impairment and attributed it to the medication he took for his back pain.  His rate of speech was within normal limits and was organized.  He denied depression and anxiety.  He reported his sleep to be okay, except for times when he was in pain.  His brief anxiety reaction did not impact his present functioning.  He was not provided with a current Axis I psychiatric disorder.  He was assigned a GAF of 70.   

In a July 2005 private medical record from Houston Healthcare, the Veteran was fully oriented, with a normal affect, insight, judgment, and remote and recent memory.

VA treatment records include an August 2005 VA medical record, the Veteran reported nightmares, avoidance of thinking about upsetting experiences; being constantly on guard, watchful, or easily startled; and feeling numb or detached from others, activities, or surroundings.  He also reported that in the past year he had 2 consecutive weeks where he felt sad, blue or depressed, or lost all interest or pleasure in things he usually cared about or enjoyed.  He felt depressed or sad much of the time in the past year.  In October 2005, he had complaints of feeling depressed, which had worsened since his myocardial infarction (MI) in July 2005.  He felt sadness, would cry for no reason, and had nightmares and insomnia.  He admitted to having anxiety and the tendency to isolate himself at times.  At times, he lost his temper and occasionally had poor anger control.  He also mentioned that his chronic pain and inability to work worsened his depressive symptoms.  He did not have any suicidal ideations or hallucinations.  He was alert and well oriented.  His affect was flat and he continued to wear nonprescription sunglasses during this visit.  He was willing to talk and he maintained eye contact.  He was pleasant and cooperative.  His thought processes were relevant and coherent.  His judgment and insight were intact.  He did not exhibit any paranoid ideations.  His abstract/perceptual thoughts were intact along with his memory and intellect.  He was dressed and groomed appropriately and speech was fluent.  He was diagnosed with mixed adjustment disorder.  The provider noted that the Veteran had come some socialization difficulties and tended to isolate himself.  He was assigned a GAF score of 50.  

In his December 2005 claim, the Veteran reported ongoing anxiety attacks, stress, and depression.

A January 2006 VA treatment record noted that the Veteran was alert and well-oriented.  His affect was flat, but he was willing to talk.  There were no suicidal ideations or hallucinations.  His thought processes were relevant and coherent with intact judgment and insight.  He was assigned a GAF score of 50.  In March 2006, he was alert, cooperative, and friendly.  His behavior was appropriate.  He was assigned a GAF score of 50.  

In a May 2006 letter from Dr. Nelson, the Veteran's orthopedist, he opined that the Veteran's July 2005 heart attack was caused by his anxiety over his VA disability benefits claim.

On July 2006 VA examination, the Veteran reported he had been married two times and was 29 years into his second marriage.  He was on disability retirement from the United States Postal Service.  He described his typical day as sitting around, sleeping, and occasionally mowing the grass.  The Veteran reported dreams about death, difficulty sleeping, increased irritability, depressed mood, and resentment and remorse about his physical problems.  He was polite and cooperative with an appropriate, unconstricted affect and dysthymic mood.  He was alert, oriented, relevant, and coherent, and there were no signs of psychosis or suicidal or homicidal thinking. He related his experiences, problems, and symptoms in a cooperative manner.  He was tearful at times when describing his previous experiences and his present circumstances.  He was assigned a GAF score of 50.  

In a September 2006 VA medical record, the Veteran reported two consecutive weeks or more in the past year during which he felt sad, blue, or depressed, or lost all interest or pleasure in things that he usually cared about.  In the past two years, he had felt depressed or sad most days, even if he felt okay sometimes.  He also reported that he had been sad or depressed most of the last year.  In February 2007, he had complaints of depression and anxiety.  He was alert, cooperative, and well-oriented with no delusions or hallucinations.  He was diagnosed with depressive disorder and anxiety disorder and assigned a GAF score of 60.  

On VA treatment records dated in May 2007, the Veteran reported anxiety and insomnia.  He reported that tat times, he was depressed and worried for man things, including his future.  He was frustrated about not being able to work and his heart attack in July 2005.  On examination, he was alert, cooperative, friendly, and well-oriented.  There were no delusions or hallucinations present.  His speech and behavior were appropriated.  He had the tendency to worry about too many things at the same time.  He was diagnosed with anxiety disorder.  He was assigned a GAF score of 60.  

A January 2008, VA treatment record, included a diagnosis of anxiety, in remission and assigned a GAF of 60.  In a September 2009, he had difficulty relaying the symptoms of his anxiety, and said he coped with life.  The Veteran's wife reported that he had nervous episodes that were not sustained or longstanding.  There was no evidence of a thought disorder, and the Veteran had adequate judgment and insight. There was no imminent threat to self or others.  In December 2009, the Veteran reported anxiety and depression.  He has been married for 33 years, and had 5 children, ranging in age from 42 to 19.  The provider determined that the Veteran's symptoms were moderate and assigned a GAF score of 65.  On April 2010 and October 2010 mental status examinations the Veteran was alert, well groomed, and had good eye contact.  His affect was appropriate, his mood was euthymic, his motor activity was normal, his behavior was friendly and cooperative, and his speech was clear.  He did not have any memory problems, his attention and judgment were age appropriate, and his impulse control was within normal limits.  Regarding his insight, he verbalized problems and wanted help, his thoughts were logical and coherent.  He denied suicidal or homicidal thoughts.  He was diagnosed with depression and anxiety disorder.  He was married and lived with his wife.  Regarding employment, he was on disability.  He had interpersonal and socialization difficulties.  He was assigned a GAF score of 60.  

A November 2010 VA examination was conducted.  The Veteran reported passive suicidal ideations or intent on rare occasions, but denied current suicidal or homicidal ideations.  He reported bad dreams, saw dead people talking to him, and occasional panic attacks.  An examination revealed that the Veteran was clean, neatly groomed and casually dressed.  There was unremarkable psychomotor activity, unremarkable speech, a normal affect, and good mood.  The Veteran was cooperative, friendly, relaxed, and attentive.  He was oriented to person, time, and place.  The thought process and content was unremarkable.  There were no delusions, hallucinations, or inappropriate behavior.  The Veteran understood the outcome of his behavior, and had average intelligence and insight.  He did not have obsessive or ritualistic behaviors.  The Veteran retained good impulse control and had no episodes of violence.  He was able to maintain minimum personal hygiene, and had no problems with the activities of daily living.  There was normal remote, recent, and immediate memory.  The examiner found the symptoms did not cause total social and occupational impairment or deficiencies in judgment, thinking family relations, work, mood, or school.  The examiner determined there was, however, reduced reliability and productivity due to the psychiatric symptoms.  The Veteran stated he was psychologically motivated and able to work, but was physically challenged.  The examiner found that Veteran should be able to work in a non-stressful, non-physical substantially gainful activity consistent with his medical condition and challenges, and that his mental health conditions did not preclude him from obtaining and maintaining non-stressful and nonphysical gainful employment.  The GAF score was 60.

VA treatment records dated in May 2012 noted the Veteran's reports of not wanting to be on any mental health medication.  In July 2012, he again explained that he did not want to be on any psychotropic medication duet to the fact that he had an elevated PSA level.  On mental status examinations in May and July 2012, the Veteran was alert, appropriately dressed, had good eye contact, his mood was anxious, his motor activity was normal, his behavior was friendly, his speech was clear, there were no memory problems, his attention and judgment were age appropriate, his impulse control was within normal limits, and he was able to verbalize his problems and wanted help.   His thoughts were logical and coherent and he denied suicidal and homicidal thoughts.  

In a May 2013 affidavit, K.V.S., the Veteran's daughter, reported that the Veteran stayed away from events or activities that caused his anxiety to increase.  He could not process multiple tasks and had impaired focus.  She reported that if he had too many things that he needed to process, his anxiety level increased.  She claimed that due to his inability to focus, coupled with his mood changes, and anxiety, he would have difficulty with processing multiple tasks in a formal work environment.  Also, he had frequent medical appointments due to his heart and he would always be concerned about elevating his stress level.  She clarified that her father's anxiety was at the center of his total disability.  While his heart condition was real, it was his fear/anxiety/stress etc. that rendered him unable to hold a job or participate in activities that involved minimal stress levels. 

On July 2013 VA mental disorders disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with adjustment disorder with anxiety and depression.  The examiner summarized the Veteran's level of occupational and social impairment due to his mental disorder as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was married and had a son who lived with them.  His symptoms included depressed mood, anxiety, and mild memory loss, such as forgetting names, directions or recent events.  There were no suicidal and homicidal ideations.  He appeared concerned with the functioning of his heart and with cognitive functioning, as he believed his heart stopped during his 2005 heart attack.  

In regards to the disparities across GAF scores, the examiner indicated that at the time of the February 2004 VA examination, the Veteran was assigned a GAF score of 70 and did not have a diagnosis.  The examiner noted that the Veteran suffered a heart attack some time in 2005, and his GAF scores averaged 50 since the prior VA examination.  The examiner reported that it appeared that the drop of 20 points in his GAF score did represent a genuine worsening of his anxiety disorder, due primarily to health concerns.  The examiner explained that the anxiety disorder was either absent or in remission when he was seen in February 2004 and the 2010 VA examiner found no Axis I diagnosis and related the symptoms reported by Veteran to the 2005 heart attack.  Likewise, the adjustment disorder seen today was believed to be largely the result of medical concerns and the specific stressor of a recent home foreclosure.  Therefore, the adjustment disorder seen today did not appear to represent a progression of the Veteran's service-connected mental disorder.  The examiner found that the Veteran was mentally capable of working at a low-stress occupation.  The examiner added that the conflicting GAF scores represented a genuine change in his functioning over time probably in response to a 2005 heart attack. 

A September 2013 VA treatment record noted the Veteran's complaints of anxiety, depression, anergia, anhedonia, past feelings of shame, and being socially avoidant, except at church.  He denied suicidal and homicidal ideations.  His affect was restricted and his mood was dysphoric.

On a December 2013 neuropsychological evaluation, Dr. D.J. Logsdon, a private Licensed Psychologist, noted that he had reviewed the Veteran's claims file and evaluated the Veteran.  During the examination the Veteran reported significant anxiety and depressive symptoms.  He reported that when he became very anxious, he had to withdraw from others or he would become "edgy" and hurtful in his verbalizations or actions.  During periods of high anxiety and agitation, he also withdrew from family members.  He reported having no friends, although he did attend church.  He has had periods where his anxiety turned to rage.  He indicated that he pushed his wife multiple times, but never hit her.  He reported that he had no energy, was easily fatigued, had disrupted sleep, and a variable mood with irritability, sadness, and significant emotional distress.  He commented that he experienced suicidal ideations, but denied having a current plan or intent to die and had never made an attempt to commit suicide.  He reported that he never stated this before because he was too ashamed to tell anyone. 

Dr. D.J. Logsdon reported that the Veteran had increased arousal (irritability and difficulty concentrating).  He reported problems with concentration and attention, which led to his subjective experience of memory difficulties.  He indicated that he experienced frequent episodes of forgetfulness or inadequate attention, which lead to a sense of malfunctioning.  There was evidence of impairment in reality testing.  For example, he indicated that the National Security Agency placed an "Easter Egg" on his computer to monitor his whereabouts and online communications.  Dr. D.J. Logsdon reported that the Veteran exhibited chronic levels of anxiety and depressive symptoms with decreased sleep, isolation, anhedonia, fatigue, rage reactions, and had threatened physical violence with loved ones.  Dr. D.J. Logsdon noted that the Veteran's level of violence and agitation significantly interfered with relationships with his children and wife.  He was socially isolated and had no friends, although he attended church.  Dr. D.J. Logsdon reported that the combination of emotional and cognitive difficulties prevented him from working.  The examiner found the presence of total functional impairment in both his occupational and social functioning was readily identified by 2005.

On mental status examination, the Veteran's eye contact was sporadic.  His affect was depressed and he was tearful.  He was cooperative, but did not follow directions properly.  He exhibited psychomotor retardation with slow and shaky movements and slow processing of data.  He was alert and oriented to time, place, and person.  His speech was normal.  His memory was grossly intact, and his thought processes were clear and devoid of hallucinatory or delusional symptomatology.  The Veteran was diagnosed with generalized anxiety disorder.  Dr. D.J. Logsdon noted that the Veteran experienced symptoms of chronic and severe anxiety and depression, impaired reality testing, and impaired cognitive functioning (as measured through the formal neuropsychological evaluation).  The examiner opined that the Veteran had been 100 percent disabled since April 2007.  The examiner added that in April 2007, the Veteran was told by his personal physician to cease all medication related to the treatment of his anxiety disorder.  The examiner stated that at that time, the severity of his emotional distress spiraled out of control and resulted in complete and total impairment and disability.  

Dr. D.J. Logsdon reported that the severity of the Veteran's emotional distress interfered with his cognitive abilities.  A formal assessment of his cognitive abilities revealed significant decrements in his attention and concentration, psychomotor speed, processing speed, as well as executive functioning.  It was clear that his difficulties with activities of daily living such as had been significantly impacted by his decreased cognitive ability.  The examiner stated that the interaction between the Veteran's emotional distress and cognitive impairment was completely disabling and prevented him from maintaining substantially gainful employment.  It was this examiner's opinion that the Veteran's service-connected illness, more likely than not, effectively precluded him in securing or engaging in a substantially gainful occupation and has been so since April 2007.  The Veteran had an Axis IX diagnosis of unemployability, social isolation, and marital distress.  He was assigned a GAF score of 36.  

A June 2014 VA treatment record noted that the Veteran felt somewhat less dysphoric and less anxious.  He had an improved self-image.  There was no suicidal or homicidal ideation.  He had no intent to harm himself or harm others.  A mental status examination revealed a well-nourished, well-developed older black male in minimal to mild distress.  His demeanor was friendly and engaging.  His eye contact was somewhat diminished.  His overall appearance was clean and neat. His personal hygiene and dental hygiene was within normal range.  His affect was restricted, mood mildly dysphoric, associations were tight, and content was somatic.  He was oriented times four.  Paranoid trends, histrionic trends and schizoid trends were absent.  In August 2014, he reported nightmares.  He denied all suicidal and homicide ideation and he denied any intent impulse to harm himself or harm others.  He is taking tamsulosin for treatment of his prostate disease.  The provided intended to replace tamsulosin with prazosin.  In this way, his prostate hypertrophy and nightmares were treated simultaneously without adding to the plethora of drugs in his protocol.

On December 2015 VA mental disorders DBQ, the examiner reported symptoms attributable to the Veteran's service-connected anxiety disorder as fear, anxiety, and related behavior disturbances.  The examiner noted that severity levels were best obtained from standardized psychometrics such as the MMPI which is not part of the VA examination.  With respect to GAF scores, the (current) DSM-5 indicates the GAF has been "dropped" for reasons including "conceptual lack of clarity" and "questionable psychometrics (DSM-5)."  The Veteran's level of occupational and social impairment with regards to his mental disability was best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   The examiner summarized the Veteran's medical record and noted determined that the Veteran's adjustment disorder previously identified on examination was not a progression of the Veteran's service-connected mental disorder in there reportedly was no mental health disability in 2004.  The current nature and severity of his anxiety disorder includes fears, concerns about his medical condition, and anxiety.

Regarding his social history, the Veteran remained married and with five adult children who reside independently, one of whom resided with the Veteran and his wife.  His symptoms included depressed mood, anxiety, and flattened affect.  He was polite and personable.  The examiner noted that the Veteran was not suicidal, but occasionally had brief ideation without intent.  Suicide was not part of his belief system as a possibility.  

In an associated VA medical opinion dated December 2015, the examiner restated the findings from his prior July 2013 VA examination report regarding whether there was an increase in severity in the Veteran's anxiety disorder. 

On December 2016 VA mental disorders (DBQ), the examiner found that the Veteran's symptoms associated with his mental disorder were best summarized as causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran proposed that symptoms due to his service connected disability of anxiety disorder had worsened since his last VA examination.  The progression of his anxiety disorder symptoms since 2015 were reportedly demonstrated by continued or increased anxiety, worry, restlessness, fatigue, difficulty with concentration, irritability, and sleep disturbance.  The examiner noted that there were no psychiatric hospitalizations in 2016 and not current outpatient psychiatric treatment/individual counseling.  There were no suicide attempts, no alcohol abuse or legal problems, and no violence or assaultive behaviors reported since 2015.  The current symptoms reported were anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

Regarding behavioral observations, the Veteran was casually dressed without observable deformities.  There were observable gait and posture problems. His expression was somber, his mood was dysthymic with mood congruent affect, and his attitude was calm and cooperative.  There were no unusual psychomotor movements or behaviors.  He was alert, awake, and focused.  His speech was normal in volume, tone and rate.  His thinking was logical and goal directed.  Observable cognitive function suggested average capacity in domains of memory and executive function.  There was no psychotic thought and no suicidal or homicidal ideation.  No hallucinations/delusions were reported.  He was oriented to person, place, and time.

In the opinion of this examiner, the current continuation and progression of the Veteran's symptom patterns with increased impairment in occupational and social function was more likely than not (greater than 50% likelihood) due to exacerbation of his anxiety disorder.  The examiner explained that the Veteran's service connected disability of anxiety disorder could be anticipated to disrupt occupational functioning by impairment in cognitive functioning (i.e., difficulties in planning, sequencing, problem solving, focus, attention, and concentration); in short term memory deficits, numbing of responsiveness, and difficulty in monitoring and regulation of memory information.  In addition, difficulties associated with the social nature of work, including problems socializing with co-workers, poor communication skills resulting from isolation and social withdrawal might impact the Veteran's skills and abilities.  Work skills, task completion, and work quality might also be impacted by restrictions associated with physical disability, side effects of medication, and coexisting psychological and psychiatric conditions such as phobias, depression, and chronic pain.

In an August 2017 neuropsychological evaluation addendum, Dr. D.J. Logsdon reported that there was consistent evidence that the Veteran's functioning had been seriously impaired by chronic severe levels of anxiety, depression, impaired reality testing, as well as impaired cognitive functioning well before December 6, 2016 (the date in which the AOJ assigned a 70 percent disability rating.)  This examiner rendered a neuropsychological evaluation of the Veteran three years prior to that date with findings of anxiety and depression at the 99th percentile relative to his peers as well as symptoms consistent with frank paranoiac ideation as the Veteran expressed to this examiner that he was being monitored by the national security agency who had left "Easter eggs" on his computer.  He also believed that his phone had been tapped and that the United States government was monitoring and controlling him.  Moreover, the 2013 evaluation found impairment in his executive functioning, attention and concentration, and processing speed this well as psychomotor functioning with functioning found to be as low as the lst percentile relative to his peers.

Dr. D.J. Logsdon stated that the medical record indicated that by 2007, the Veteran was no longer capable of taking medication to control his service-related anxiety, which resulted in a significant exacerbation of his anxiety with resultant decrements in his reality testing and cognitive functioning.  The Veteran reported to this examiner that he could no longer perform the requirements of any working position; stating, "I can't think right," and "can't do the job I used to do."  He further reported suicidal ideation as well as homicidal ideation noting that he has been far too embarrassed to report this in the past.  Additionally, he experienced rage reactions during which he threatened physical violence against his wife and children.  He noted that since ceasing work in 2000 he has been completely socially isolated with no friends. Dr. D.J. Logsdon opined that the Veteran had been disabled since April 2007 and it remained this examiner's opinion that the Veteran's service-connected illness, more likely than, not, effectively precluded him from securing and engaging in a substantially gainful, occupation and has been so since April, 2007.

The Board finds that a 70 percent rating is warranted throughout the appeal period from October 20, 2005, because the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: nightmares; avoidance of thinking about upsetting experiences; being constantly on guard, watchful, or easily startled; feeling numb or detached from others, activities, or surroundings; feelings of being sad, blue or depressed; losing all interest or pleasure in things he usually cared about or enjoyed; anxiety with a tendency to isolate himself; poor anger control; flat and congruent affect; difficulty sleeping; increased irritability; depressed, anxious, euthymic , dysphoric, and dysthymic mood; intermittent periods of inability to perform occupational tasks; mild memory loss, such as forgetting names, directions or recent events; anergia; anhedonia; past feelings of shame; social avoidance; emotional distress; suicidal ideations; problems with concentration and attention; paranoia; behavior disturbances; fear; suspiciousness; panic attacks more than once a week; disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; impairment in cognitive functioning; impaired reality testing; and numbing of responsiveness.  See Mauerhan, 16 Vet. App. 436 (2002).

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have been hospitalized or treated on an inpatient basis to establish suicidal ideation. Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation." Id.  As applied, the suicidal and homicidal ideations found throughout the time period on appeal is sufficient to establish the suicidal and homicidal ideation symptom at a frequency and severity level consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Moreover, the Veteran's social impairment as demonstrated by impaired family and friend relations, isolation, and avoidance, show that when viewed holistically, looking at both social AND occupational impairment and the Veteran's history of ongoing symptoms, the Veteran's disability picture more nearly approximates a severity level warranting the 70 percent rating throughout the appeal period from October 20, 2005. 

In this regard, the Board finds that the Veteran's symptoms do not reflect total occupational and social impairment at any point throughout the appeal period from October 20, 2005.  Although Dr. D.J. Logsdon reported that the Veteran was 100 percent disabled and the Veteran's symptoms reflected an increase in severity at the time of his December 2016 VA examination, throughout the appeal period, including from his December 2016 VA examination, the Veteran has not had symptoms like gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran reported that he saw dead people talk to him during the November 2010 VA examination and Dr. J.D. Logsdon reported that there was evidence of impairment in reality testing, VA treatment records and VA examination reports throughout the appeal period reflect that the Veteran repeatedly denied experiencing hallucinations and delusions and his thought processes were normal on examination.  Therefore, any delusions or hallucinations experienced by the Veteran did not rise to level for the type, extent and frequency of persistent delusions or hallucinations.  Additionally, although the Veteran reported thoughts of suicide without intent on December 2015 VA examination report and Dr. J.D. Logsdon reported suicidal and homicidal ideation, multiple VA examination reports as well as treatment records during the course of the appeal demonstrated that the Veteran specifically denied experiencing suicidal or homicidal ideations.  Therefore, any suicidal or homicidal ideations experienced by the Veteran did not rise to the level regarding the type, extent, frequency consistent with a persistent danger of hurting himself or others.  Moreover, regarding social impairment, although Dr. D.J. Logsdon indicated that the Veteran had total social impairment, the evidence reflects that the Veteran has remained married to his current wife of 37 years, has maintained relationships with his children, and attends church.  Although, he feels detached, has anger issues and has pushed his wife, does not have any friends, has a tendency to isolate himself, and has difficulty with establishing and maintaining relationships, the Veteran does have relationships with others, albeit impaired. 

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in both total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating.  The Veteran's GAF scores have ranged from 36 to 70.  Pursuant to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 denote some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the Veteran's GAF scores have fluctuated over time, the drop from a GAF score of 70 on December 2004 VA examination report to a GAF score of 50 as noted in VA treatment records dated in October 2005, January 2006, and March 2006, as well as July 2006 VA examination report is consistent with that contemplated by the 70 percent rating, effective October 20, 2005.  Likewise, his lowest score of 36 - is consistent with that contemplated by the assigned 70 percent rating.  See December 2013 neuropsychological evaluation from Dr. D.J. Logsdon.  In fact, the Veteran has also received GAF scores that would indicate only mild or moderate symptomatology.  Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's anxiety disorder symptoms more nearly approximate the criteria under Diagnostic Code 9413 for a rating of 70 percent for the entire period on appeal.  The preponderance of the evidence is against a rating in excess of 70 percent.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

III. Entitlement to a TDIU for the Appeal Period from October 20, 2005 and prior to December 6, 2016

The Veteran claims that he is unemployable due to his service-connected anxiety disorder and coronary artery disease. 

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341 (a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Throughout the relevant appeal period from October 20, 2005, the Veteran has been service connected for anxiety disorder, rated as 70 percent disabling as awarded by the Board in this decision.  Additionally, the Veteran is service-connected for coronary artery disease and currently rated as: 10 percent disabling from December 21, 2005; 30 percent from August 25, 2008; 100 percent disabling from October 15, 2013; and 30 percent disabling from February 1, 2014 (entitlement to an increased rating for coronary artery disease is addressed in the remand below).  

As such, he meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

The Veteran's application for increased compensation based on unemployability shows he complete four years of college.  He was employed as a mail handler until July 14, 2000.  He indicated that he medically retired and was in receipt of SSA disability benefits due to a work-related back injury.  He reported that his service-connected anxiety and heart disorders prevented him from securing or following any substantially gainful employment. 

The Board notes that there is conflicting evidence as to whether the Veteran is unemployable due to his service-connected disabilities.   

A VA treatment record dated in October 2005 noted that the Veteran's inability to work worsened his depressive symptoms.

In May 2006 correspondence, Dr. R.A. Nelson noted that the Veteran was hired by the U.S. Postal Service at the time he was already service-connected disability for a nervous condition.  Dr. R.A Nelson indicated that the Veteran's heart attack on July 27, 2005 was caused by his pre-existing service-connected nervous condition, caused more health problems.  His heart attack led to a stent being put in his "left main descending artery."  Dr. R. A. Nelson stated that in August 2005, he learned about the Veteran's heart attack and his mental state while he treated the Veteran in his office.  Dr. R.A. Nelson opined that the Veteran's heart condition was caused by the aggravation of his service-connected nervous condition, as well as the chronic pain affecting his lower back and lower extremities.  Therefore, Dr. R.A. Nelson recommended that the Veteran remain on full complete medical disability permanently because of his multiple medical problems.  

A November 2010 VA mental disorders examination report reflected that the Veteran's psychiatric disorder symptoms caused a reduced reliability and productivity due to the psychiatric symptoms.  The examiner found that Veteran should be able to work in a non-stressful, non-physical substantially gainful activity consistent with his medical condition and challenges, and that his mental health conditions did not preclude him from obtaining and maintaining non-stressful and nonphysical gainful employment.

A November 2010 VA heart conditions examination showed that the Veteran's coronary artery disease would result in increased absenteeism and problems with lifting, carrying, and pain.  The Veteran would be unable to do any strenuous activities.  

In a May 2013 affidavit, K.V.S., the Veteran's daughter, claimed that due to his inability to focus, coupled with his mood changes, and anxiety, the Veteran would have difficulty with processing multiple tasks in a formal work environment.  She stated that while his heart condition was real, it was his fear/anxiety/stress etc. that rendered him unable to hold a job or participate in activities that involved minimal stress levels.

On July 2013 VA mental disorders DBQ, the examiner found that the Veteran's psychiatric symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

On December 2013 neuropsychological evaluation, Dr. D.J. Logsdon, reported that the combination of emotional and cognitive difficulties prevented the Veteran from working.  The examiner found the presence of total functional impairment in both his occupational and social functioning was readily identified by 2005.  A formal assessment of his cognitive abilities revealed significant decrements in his attention and concentration, psychomotor speed, processing speed, as well as executive functioning.  Dr. D.J. Logsdon opined that the Veteran's service-connected illness, more likely than not, effectively precluded him in securing or engaging in a substantially gainful occupation.

On December 2014 VA heart conditions examination, the examiner found that the Veteran's heart conditions impacted the Veteran's ability to work.  The examiner found that the Veteran's service-connected anxiety disorder played a role in triggering the clinical manifestations of the Veteran's ischemic heart disease, but there was insufficient evidence in file to support that the Veteran lacks the endurance to sustain substantive gainful activity. 

On December 2015 VA mental disorders DBQ, the examiner found that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran's GAF scores have fluctuated during the course of the appeal and have ranged from 36 to 70 indicative of mild to major impairment in work functioning.  

Consequently, giving the Veteran the benefit of the doubt and considering the Veteran's credible reports as well as the medical evidence of record, the Board concludes that the pertinent evidence is at least in equipoise as to whether the Veteran's service-connected anxiety disorder and coronary artery disease precludes him from obtaining and maintaining a substantially gainful occupation, and therefore, entitlement to a TDIU is warranted.  38 C.F.R. § 4.16 (a); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

A disability rating of 70 percent for anxiety disorder for the appeal period from October 20, 2005, to December 6, 2016, is granted.

Throughout the appeal period from October 20, 2005, a rating in excess of 70 percent for anxiety disorder, is denied. 

Resolving all reasonable doubt, the Board finds that the Veteran's service-connected disabilities rendered him unable to follow or secure substantially gainful employment for the appeal period beginning October 20, 2005.  The benefit sought on appeal is granted.


REMAND

Recent treatment records suggest that the Veteran's coronary artery disease has increased in severity since he was last examined by VA in December 2014.   More specifically, private treatment records dated in August 2016 from Dr. Corrigan noted that the Veteran had chest pain at rest two weeks ago.  Also, a September 2016 VA cardiology consult noted that the Veteran had an abnormal electrocardiogram and the provider was going to order an echocardiogram to evaluate the Veteran's left ventricular function and rile out valvular abnormalities.  Therefore, a remand is necessary in order to afford the Veteran another VA examination or examinations that accurately assess the current severity of his coronary artery disease.  Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Given the time that will pass during the processing of this remand, updated VA and private treatment records, including treatment records from Dr. Corrigan should be associated with the claims file.  Additionally, the September 2016 VA treatment record indicated that an echocardiogram was going to be ordered to evaluate the Veteran's left ventricular function and rule out valvular abnormalities; the results of this echocardiogram should be obtained and associated with the Veteran's electronic claims file.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, VA records of evaluation and/or treatment of the Veteran since the last VA record was received, to include the results of the echocardiogram that was ordered at the time of treatment in September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal, including Dr. Carrign.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159. Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After associating all the evidence in connection with the above development (to the extent possible) with the record, schedule the Veteran for a VA examination by a cardiologist (or other cardiac specialist) to determine the current level of severity of the Veteran's coronary artery disease.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; left ventricular function; and commentary on the presence, or lack thereof, of congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

4.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


